18-23538-rdd       Doc 276        Filed 10/24/18      Entered 10/24/18 15:29:42    Main Document
                                                     Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                          :   Case No. 18-23538 (RDD)
                                                               :
Sears Holdings Corporation, et al.,                            :   Jointly Administered
                                                               :
                                    Debtors.                   :
---------------------------------------------------------------x

                       NOTICE OF APPOINTMENT OF OFFICIAL
                       COMMITTEE OF UNSECURED CREDITORS

        William K. Harrington, United States Trustee for Region 2, pursuant to

Section 1102(a) of title 11, United States Code, hereby appoints the following

unsecured creditors that are willing to serve on the Official Committee of

Unsecured Creditors of the Sears Holdings Corporation, and its affiliated debtors-

in-possession.


        1.       Pension Benefit Guaranty Corporation
                 1200 K Street N.W.
                 Washington, D.C. 20005-4026
                 Attention: Adi Berger, Director
                 Telephone: (202) 326-4000

        2.       Oswaldo Cruz
                 23002 Dolores Street
                 Carson, California 90747
                 (310) 809-6610


        3.       Winiadaewoo Electronics America, Inc.
                 65 Challenger Road, #360
                 Ridgefield Park, New Jersey 07660
                 Attention: Minje Kim, President
                 Telephone: (201) 552-4950
18-23538-rdd    Doc 276   Filed 10/24/18    Entered 10/24/18 15:29:42   Main Document
                                           Pg 2 of 3


      4.       Apex Tool Group, LLC
               13620 Reese Boulevard East, Suite 410
               Huntersville, North Carolina 28078
               Attention: David E. Sturgess, Senior Vice President, General Counsel
               Telephone: (980) 441-4097

      5.       Computershare Trust Company, N.A.
               2950 Express Drive South, Suite 210
               Islandia, New York 11749
               Attention: Michael A. Smith, Vice President
               Telephone: (631) 233-6330

      6.       The Bank of New York Mellon Trust Company
               601 Travis – 16th Floor
               Houston, Texas 77002
               Attention: Dennis Roemlein, Vice President
               Telephone: (713) 483-6531

      7.       Basil Vasiliou
               800 S. Pointe Drive – Apt. 2001
               Miami Beach, Florida 33139
               Telephone: (305) 608-0807


      8.       Simon Property Group, L.P.
               225 W. Washington Street
               Indianapolis, Indiana 46204
               Attention: Ronald M. Tucker, Vice President/Bankruptcy Counsel
               Telephone: (317) 263-2346




                                             2
18-23538-rdd    Doc 276   Filed 10/24/18    Entered 10/24/18 15:29:42   Main Document
                                           Pg 3 of 3


      9.       Brixmor Operating Partnership, L.P.
               450 Lexington Avenue – 13th Floor
               New York, New York 10017
               Attention: Patrick Bennison, Vice President
               Telephone: (212) 869-3000


Dated: New York, New York
       October 24, 2018

                                           WILLIAM K. HARRINGTON
                                           UNITED STATES TRUSTEE


                                 By:        /s/ Paul K. Schwartzberg _
                                           Paul K. Schwartzberg, Trial Attorney
                                           Office of the United States Trustee
                                           201 Varick Street, Room 1006
                                           New York, NY 10014
                                           Tel. (212) 510-0500




                                             3
